Per Curiam.
Timothy Jones appeals his convictions for possession of cocaine and paraphernalia. We reject his argument that the trial court erred in denying a motion to suppress. However, because Jones was found incompetent to proceed a year and a half before his trial, and the record does not contain a subsequent order finding him competent, we reverse and remand for further proceedings consistent with this Court's opinion in Cotton v. State , 177 So.3d 666, 668-69 (Fla. 1st DCA 2015).
REVERSED and REMANDED .
Ray, Makar, and Winsor, JJ., concur.